MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) denial of an appeal from a order of an immigration judge. The judge denied petitioner’s simultaneous applications for a waiver of removability pursuant to former Immigration and Nationality Act section 212(c), and cancellation of removal.
Respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). This court has held that an alien cannot simultaneously receive a waiver under § 212(c) and cancellation of removal. See Garcia-Jimenez v. Gonzales, 488 F.3d 1082 (9th Cir.2007). Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.